Exhibit 2.1 PURCHASE AND SALE AGREEMENT This Purchase and Sale Agreement(this “Agreement”) is made and entered into this 2nd day of August, 2007, by and between Rockford Energy Partners II, LLC, a Delaware limited liability company (“Seller”), and St. Mary Land & Exploration Company, a Delaware corporation (“Buyer”). Buyer and Seller are collectively referred to herein as the “Parties”, and are sometimes referred to individually as a “Party.” R E C I T A L S: WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the Assets (as defined below), all upon the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual benefits derived and to be derived from this Agreement by each Party, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as follows: ARTICLE 1 Assets Section 1.01Agreement to Sell and Purchase. Subject to and in accordance with the terms and conditions of this Agreement, Buyer agrees to purchase the Assets from Seller, and Seller agrees to sell the Assets to Buyer. Section 1.02Assets. Subject to Section 1.03, the term “Assets” shall mean all of Seller’s right, title and interest in and to: (a)The oil, gas and other mineral leases described on Exhibit A (collectively, the “Leases”) and any overriding royalty interests, royalty interests, non-working or carried interests, mineral fee interest, operating rights and other rights and interests described in Exhibit A, together with the lands covered thereby or pooled or unitized therewith (the “Lands”), together with (i) all right, title and interest of Seller in and to any other mineral interests of any nature (A) located in, on or under lands adjacent to or contiguous with the Lands, or (B) which are attributable to the proration unit or designated pooled unit for any of the Wells (as hereinafter defined), in each case whether or not described in or omitted from Exhibit A, (ii) all rights with respect to any pooled, communitized or unitized interest by virtue of any Leases and Lands or the interests described in clause (i) above being a part thereof, and (iii) all production of oil, gas, associated liquids and other hydrocarbons (collectively “Hydrocarbons”) after the Effective Time from the Leases and the Lands, and from any such pool or unit and allocated to any such Leases and Lands or the interests described in clause (i) above (the Leases, the Lands, and the rights described in clauses (i) and (ii) above, and the Hydrocarbons described in clause (iii) above, being collectively referred to as the “Subject Interests” or, singularly, a “Subject Interest”); (b)all easements, rights-of-way, servitudes, surface leases, surface use agreements and other rights or agreements related to the use of the surface and subsurface (the “Surface Agreements”), in each case to the extent used in connection with the operation of the Subject Interests, including those recorded Surface Agreements described in Exhibit B; (c)to the extent assignable or transferable, all permits, licenses, franchises, consents, approvals and other similar rights and privileges (the “Permits”), in each case to the extent used in connection with the operation of the Subject Interests, including those Permits described in ExhibitC; (d)all equipment, machinery, fixtures, spare parts, inventory and other personal property (including Seller’s leasehold interests therein subject to any necessary consents to assignment) used in connection with the operation of the Subject Interests or in connection with the production, treatment, compression, gathering, transportation, sale, or disposal of Hydrocarbons produced from or attributable to the Subject Interests (collectively, “Equipment”), and any water, byproducts or waste produced therefrom or therewith or otherwise attributable thereto, including all wells (whether producing, shut in or abandoned, and whether for production, produced water injection or disposal, or otherwise) described in ExhibitD-1 (collectively, the “Wells”), wellhead equipment, pumps, pumping units, flowlines, gathering systems, pipe, tanks, treatment facilities, injection facilities, disposal facilities, compression facilities and other materials, supplies, buildings, trailers and offices used in connection with the Subject Interests and the other matters described in this definition of Assets (the “Facilities”); (e)to the extent assignable or transferable, (i)all contracts, agreements, drilling contracts, equipment leases, office leases, production sales and marketing contracts, farmout and farmin agreements, operating agreements, service agreements, unit agreements, gas gathering and transportation agreements and other contracts, agreements and arrangements, relating to the Subject Interests and the other matters described in this definition of Assets, including those described in Exhibit E and subject to, and in accordance with, any limitations set forth therein, and (ii)equipment leases and rental contracts, service agreements, supply agreements and other contracts, agreements and arrangements relating to the Subject Interests and the other matters described in this definition of Assets, including those described in Exhibit E (the agreements identified in clauses (i) and (ii) above being, collectively, the “Contracts”); (f)All files, records and data relating to the items described in Sections 1.02(a) through (e) maintained by Seller, including without limitation, the following, if and to the extent that such files exist: all books, records, reports, manuals, files, title documents, including correspondence, records of production and maintenance, revenue, sales, expenses, warranties, lease files, land files, well files, division order files, abstracts, title opinions, assignments, reports, property records, contract files, operations files, copies of tax and accounting records (but excluding Federal and state income tax returns and records) and files, maps, core data, hydrocarbon analysis, well logs, mud logs, field studies together with other files, contracts and other records and data including all geologic and geophysical data and maps, but excluding from the foregoing those files, records and data subject to unaffiliated third party contractual restrictions on disclosure or transfer (the “Records”).To the extent that any of the Records contain interpretations of Seller, Buyer agrees to rely on such interpretations at its own risk; (g)all Production Imbalances, including those set forth on Schedule 1.02(g) as of the Effective Time; and (h)all vehicles and other rolling stock to the extent directly related to theSubject Interests and the other matters described in this definition of Assets (including the vehicles described in Schedule 1.02(h)). Section 1.03Excluded Assets. Notwithstanding the foregoing, the Assets shall not include, and there is excepted, reserved and excluded from the sale, transfer and assignment contemplated hereby the following excluded properties, rights and interests (collectively, the “Excluded Assets”): (a)those assets, interests, rights and properties described in
